DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 	This action is in response to the papers filed June 29, 2022 and July 22, 2022.  
Claims 1, 4, 6, 9, 13-28, and 30-33 are currently pending.
Claims 9 and 13-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject (either a non-elected invention or non-elected species), there being no allowable generic or linking claim. 

Withdrawn Rejections
3. 	The rejections made under 35 USC 101, 112(a), and 112(b) and the improper Markush rejection in the Office Action of February 4, 2022 are withdrawn in view of the amendments made to the claims.  

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Crotty on August 11, 2022.

5.	The claims have been amended as follows: 
9. (Canceled)
13-28. (Canceled)

6.	The following is an examiner’s statement of reasons for allowance: 
The instant claims recite the judicial exception of an abstract idea.  The claims recite a step of “detecting” a SEQ ID NO at a normalized abundance of >10 reads per million relative to a control.  The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental processes (i.e., reading and comparing data on the abundance of the SEQ ID NO: in the sample from the subject and a control). The claim also recites “administering” a treatment regimen to the human subject for primary open angle glaucoma.  This administration step is particular and integrates the mental analysis step into a practical application.  Thus the claims are patent eligible. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634